ALLOWANCE
Claims 1, 3-6, 10, and 12-24 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The claims are amended as follows.
Authorization for this Examiner’s amendment was given in an interview with Brian Pangrle on September 1, 2022. 
In re Claim 1, amend claim 1 to read: --A system comprising: a tablet computer that comprises a tablet display; and a clamshell computer that comprises a keyboard housing, touch input circuitry, a display housing and a hinge assembly that rotatably couples the keyboard housing and the display housing, wherein the display housing comprises a display viewable via a display side, an opposing back side shell formed at least in part with a translucent material to form a translucent portion, and a tablet computer recess disposed between the display side and the back side shell that removably receives the tablet computer[[;]], and  wherein an overlap exists between at least a portion of the tablet display and the translucent portion of the back side shell, the tablet computer is instructable via the touch input circuitryive to touch input received via the back side shell of the display housing
In re Claim 3, amend claim 3 to read: --The system of claim 1, wherein the tablet computer, in the stored state, illuminates the tablet display to backlight at least a portion of the translucent shell of the display housing of the clamshell computer.--
In re Claim 10, amend claim 10 to read: --The system of claim 1, wherein the tablet computer comprises [[the]] other touch input circuity.--
In re Claim 11, cancel claim 11. 
In re Claim 21, amend claim 21 to read: --The system of claim 1, wherein content rendered to the tablet display of the tablet computer is viewable through the translucent portion of the back side shell of the display housing of the clamshell computer.--
In re Claim 22, amend claim 22 to read: --The system of claim 21, wherein, responsive to the touch input portion of the back side shell of the display housing of the clamshell computer.--
Reasons for Allowance of Claim 1
The following is Examiner’s statement of reasons for allowance regarding Claim 1: 
The specific limitations of "the tablet computer is instructable via the touch input circuitry responsive to touch input received via the back side shell of the display housing” in combination with all remaining limitations of Claim 1 are not anticipated or made obvious by the prior art of record in Examiner's opinion. 
For example, Balasundaram (US Publication No. 2015/0092329) discloses a system (in Figures 1A-1E) comprising: 
a tablet computer (secondary display unit 20) that comprises a tablet display (secondary display 22; Paragraph [0023], secondary display being a tablet); 
a clamshell computer (electronic device 10a) that comprises a keyboard housing (keyboard portion 14a), touch input security (Paragraph [0026], display 16 being a touchscreen display, see also Figure 8), a display housing (display portion 12a) and a hinge assembly (Figure 1A and Paragraph [0025], connection between 12a and 14a, where 10a is in a “clamshell” configuration) and that rotatably couples the keyboard housing (14a) and the display housing (12a), wherein the display housing (12a) comprises a display (main display 16) viewable via a display side (side corresponding to 16 shown in Figure 1A), an opposing back side shell (back side shell of 12a shown in Figure 1B), and a tablet computer recess (Figure 1E, display unit cavity 24) disposed between the display side (side corresponding to 16) and the back side shell (see Figure 1E) that removably receives the tablet computer (Paragraphs [0023] and [0037], secondary display being removable/detachable from electronic device); and wherein, in a stored state (20 within cavity 24) of the tablet computer (20) is located in the tablet computer recess (24) in a stored state (see Figure 1E).
Further, Sobti (US Publication No. 2013/0342638) teaches (in Figures 5-7) a display device (smart device 500) with a display housing (body of 500) comprising an opposing back side shell (rear side 520) formed at least in part with a translucent material (protective sheet 550) to form a translucent portion (portion of 520 corresponding to 550), wherein an overlap exists between at least a portion of the tablet display (display of smart device 540) and the translucent portion (550) of the back side shell (520).
While it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the back shell of Balasundaram to be partially formed of the transparent portion of Sobti to protect the tablet computer in a stored state, neither reference teaches wherein the tablet computer is instructable via the touch input circuitry responsive to touch input received via the back side shell of the display housing.
Both Balasundaram and Sobti teach wherein the tablet computer (20 in Balasundaram; 550 in Sobti) comprises the touch input circuitry (Paragraph [0028] in Balasundaram, 20 having touch capabilities; Paragraph [0066]-[0068] in Sobti, second smart device having touch capabilities), which responds to touch input received via the translucent material (550 in Sobti, where 550 is a thin protective sheet). 
Balasundaram also discloses wherein the clamshell computer (10) comprises touch input circuitry (Paragraph [0026], display 16 being a touchscreen display, see also Figure 8), wherein the clam shell computer (10) is capable of controlling/interacting with the tablet computer (20). However, Balasundaram does not disclose wherein the tablet computer is instructable via the touch input circuitry responsive to touch input received via the back side shell of the display housing.
Reddy (US Publication No. 2009/0267866) teaches wherein a tablet computer (display unit 2) is intractable via touch input circuitry (on/off switch 12 and switch 13) to touch input (pressing switches 12 and 13) received on the back side of clamshell computers (see “laptop computers” in Figures 2a-b and 5) - however the touch input is received via the touch input circuitry itself, not via the back side shell of the display housing. 
Similarly, Heller (US Publication No. 2008/0297433) teaches wherein a second display (auxiliary display 32) is interactable via touch input circuitry (keypad 36) to touch input (manipulating keypad 36) received on the back side of a clamshell computer (see “computer” in Figure 1) - however, as similarly stated above, the touch input is received via the touch input circuitry itself, not via the back side shell of the display housing. 
Although it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the switches in Reddy and/or the keypad of Heller to the back side shell of Balasundaram as modified by Sobti to allow for the additional, functional controls of the tablet computer, the combination would still not read on Claim 1 because the switches/keypad are considered the touch input circuitry, a separate component from the back side shell.
Therefore, claims 1, 3-6, 10, and 12-23 are allowed for disclosing the tablet computer is instructable via the touch input circuitry responsive to touch input received via the back side shell of the display housing.
Reasons for Allowance of Claim 24
The following is Examiner’s statement of reasons for allowance regarding Claim 24:
The specific limitation combination of “the keyboard housing comprises the wireless battery charging circuitry” and “where in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger” in combination with all remaining limitations of Claim 24 are not anticipated or made obvious by the prior art of record in Examiner's opinion.
For example, Balasundaram (US Publication No. 2015/0092329) discloses a system (in Figures 1A-1E) comprising: a tablet computer (secondary display unit 20) that comprises a tablet display (secondary display 22; Paragraph [0023], secondary display being a tablet); a clamshell computer (electronic device 10a) that comprises a keyboard housing (keyboard portion 14a), a display housing (display portion 12a) and a hinge assembly (Figure 1A and Paragraph [0025], connection between 12a and 14a, where 10a is in a clamshell configuration) and that rotatably couples the keyboard housing (14a) and the display housing (12a), wherein the display housing (12a) comprises a display (main display 16) viewable via a display side (side corresponding to 16 shown in Figure 1A), an opposing back side (side corresponding to 20 shown in Figure 1B), and a tablet computer recess (Figure 1E, display unit cavity 24) disposed between the display side and the back side (see Figure 1E) that removably receives the tablet computer (Paragraphs [0023] and [0037]).
Balasundaram does not disclose, wherein the keyboard housing comprises a wireless battery charger, wherein the tablet computer comprises wireless battery charging circuitry, and wherein, in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger for charging of a rechargeable battery of the tablet computer.
However, Bowers (US Publication No. 2016/0241076) discloses wherein a keyboard housing (keyboard 112) comprises a wireless battery charger (coil 248), wherein the tablet computer (tablet 102) comprises wireless battery charging circuitry (coil 560), and wherein when the tablet computer (102) is closed, the wireless battery charging circuitry (506) aligns with the wireless battery charger (248) for charging of a rechargeable battery of the keyboard housing (112) (Paragraph [0075], “The tablet computing device 102 may be placed onto the base 104 so that the charging coil 560 of the tablet computing device 102 is aligned with the charging coil 284 of the keyboard 112. The magnets in the corners of the tablet computing device 102 and the base 104 may also align, retaining the tablet computing device 102 to the base 104”).
Similarly, Landwehr (US Publication No. 2018/0107253) teaches (in Paragraph [0022]) wherein the keyboard housing (keyboard 120) comprises a wireless battery charger (“wireless charging coil”), wherein the tablet computer (tablet computer 110) comprises wireless battery charging circuitry (“wireless charging coil”), and wherein when the tablet computer (110) is closed onto the keyboard (120), the wireless battery charging circuitry (wireless charging coil of 110) aligns with the wireless battery charger (wireless charging coil of 120) for charging of a rechargeable battery of the tablet computer (110). 
However, neither Bowers nor Landwehr disclose wherein a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger.
In another example, DeMaio (US Patent No. 10,817,020) teaches wherein a display housing (housing of 120) comprises a wireless battery charger (790) (Column 5, lines 55-67 and Column 6, lines 1-10, 790 being wireless charging technology), wherein the tablet computer (secondary displays) comprises wireless battery charging circuitry (Column 5, lines 55-67 and Column 6, lines 1-10, receiver in secondary displays) and wherein, in a closed clamshell orientation (housing of 120 closed onto base of 105) of the clamshell computer (105) with the tablet computer (110 and 115) received in the tablet computer recess (605 and 610), the wireless battery charging circuitry (receiver) aligns with the wireless battery charger (790) for charging of a rechargeable battery (Column 5, lines 55-67 and Column 6, lines 1-10, battery in secondary displays) of the tablet computer (secondary displays) (Because the wireless charging technology is located in the display housing, wireless charging technology 790 and receiver of secondary displays are aligned when secondary displays are inside 605 and 610, which would include when 105 is in a closed position).
However, DeMaio does not does disclose wherein the keyboard housing comprises the wireless battery charging circuitry. 
Therefore, claim 24 is allowed for disclosing the combination of where the keyboard housing comprises the wireless battery charging circuitry and where in a closed clamshell orientation of the clamshell computer with the tablet computer received in the tablet computer recess, the wireless battery charging circuitry aligns with the wireless battery charger.
The additional prior art made of record is considered pertinent to applicant's disclosure. None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, Examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues. No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/           Primary Examiner, Art Unit 2841